Per Curiam. This claim arose out of criminal aggravated battery on March 25, 1974, at 1407 North Wells, Chicago, Illinois. Rhonda Day of 3215 Overland Avenue, Los Angeles, California, seeks compensation pursuant to the provisions of the "Crime Victims Compensation Act” [hereafter referred to as the "Act”], Ill. Rev. Stat., 1973, Ch. 70, Sec. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Court; and a report by the Attorney General of the State of Illinois, which substantiates the matter set forth in the application. Based upon the documents and other evidence submitted before the Court, the Court finds as follows: 1. That the claimant was a victim of a violent crime covered under Ill. Rev. Stat., 1973, Ch. 70, Sec. 72, to-wit: "Aggravated Battery Sec. 12-4, Ch. 38, Ill. Rev. Stats., 1973.” 2. That said crime occurred at 1:40 p.m. on March 25,1974, at 1407 North Wells, Chicago, Illinois, at which time claimant suffered a gunshot wound to the lower abdomen. 3. That said crime was reported to Area 6 Robbery Division of the Chicago Police Department promptly and claimant has cooperated fully with law enforcement officials. 5. The injury to claimant was not attributable either to her wrongful act or provocation on her part. 6. Claimant has suffered damages in excess of $200.00 compensable by Section 74 of the Act, to wit: A. Hospital Expense............................... $3,438.45 B. Surgical and Doctor’s expense..................... 907.00 TOTAL EXPENSES.......................... 4,345.45 less $200.00 deductible....................... 200.00 TOTAL.................................4,145.45 7. Claimant has received no benefits or reimbursements from any other source, nor is she or her family entitled to any such benefits from other sources as a result of her injuries. 8. That the proof submitted in support of this claim satisfies all of the requirements of this Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $4,145.45 (Four Thousand One Hundred Forty-Five Dollars and Forty-Five Cents) be awarded Rhonda Day, as an innocent victim of a violent crime. AMENDED OPINION and SUPPLEMENTARY ORDER This court has previously filed its opinion in the above matter awarding compensation to the claimant in the total sum of — $4,145.45. However, payment of the said award has been delayed due to an omission in the law concerning certain payment procedures which the General Assembly will remedy as expeditiously as possible. To expedite a payment of part of the compensation to which the above named claimant is entitled, the court on its own motion orders herewith an immediate partial payment up to the limit which this court is legally authorized to order paid in such claims for the Court of Claims Fund. Accordingly, the court hereby supplements and amends the opinion and order previously filed in this claim by adding the following further order: It Is Further Ordered that the sum of $999.99 (Nine Hundred Ninety-nine Dollars and ninety-nine cents) be paid to the claimant immediately from the Court of Claims Fund as a partial payment on the total amount of this award, and that the balance of the award due the claimant in the sum of $3,145.46 be referred forthwith to the General Assembly for its approval.